Examiner's Amendment/Comment

An examiner’s comment and/or amendment to the record appears below. Should the changes and/or additions to the specification or written claim be unacceptable, applicant may file an amendment as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Election with Traverse
Applicant's election of Group III with traverse is acknowledged. Applicant's argument in traversal of the restriction requirement is that because the groups are directed to the same function or have a similar appearance and would, therefore, be searched together that they should not be subject to restriction as this would place no undue burden on the examiner. While this standard may apply to a utility application where the multiple claims may protect multiple inventions disclosed in one application, the standard is different for design applications. As only a single claim protecting a single invention may be included in a design patent, only patentably indistinct designs, considered to be a single invention, may be included in a design patent. Therefore, the embodiments filed in this application could not be protected by a single formal design claim. Applicant is referred to MPEP 1504.05, subsection II (A and B), which sets forth the legal support for a restriction requirement in design applications. Accordingly, the restriction requirement is made FINAL.
This application has been examined. Note is made of the election by applicant of the design shown in Group III (Figs. 3.1-3.5, and 4.1-4.5). Accordingly, the designs shown in Groups I, and II (Figs. 1.1-1.3, and 2.1-2.5) stand withdrawn from further prosecution before the Examiner, the election having been made with traverse in the papers received 09/15/2021. 37 CFR 1.142(b).
Claim Amendment
For consistency with the title as amended by the applicant in the papers received 09/15/2021, the examiner has amended the claim to read:
--	The ornamental design for a table tennis table as shown and described. --
Conclusion
In conclusion this application stands in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Kukella whose telephone number is 571-272-4679. The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM EST. Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Morgan, can be reached at 571-272-7979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA or CANADA) or 571-272-1000.

/JOSEPH KUKELLA/Examiner, Art Unit 2913